Per Curiam.
Tbe only question presented on this appeal is whether there is sufficient evidence, taken in tbe light most favorable to tbe State, as we must consider it, to take the case to tbe jury. In this State it is unlawful for any person to “point any gun or pistol at any person, either in fun or otherwise, whether tbe gun be loaded or not loaded.” C. S., 4216. In keeping witb uniform decision of this Court, tbe evidence in this respect carries tbe case to tbe jury. Tbe defendant has bad tbe benefit of a full and fair charge as to tbe law.
Defendant does not except to form of judgment.
In tbe trial below we find
No error.